Exhibit 10.6

R E S T R I C T E D  S T O C K  U N I T  A W A R D  C E R T I F I C A T E

 

Non-transferable

 

G R A N T  T O

 

___________________________

(“Grantee”)

 

by FB Financial Corporation (the “Company”) of

 

________ restricted stock units convertible, on a one-for-one basis, into shares
of Stock (the “Units”).

 

The Units are granted pursuant to and subject to the provisions of the FB
Financial Corporation 2016 Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following pages (the “Terms and Conditions”).  By
accepting the Units, Grantee shall be deemed to have agreed to the Terms and
Conditions set forth in this Award Certificate and the Plan. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.

 

Unless vesting is accelerated in accordance with the Plan or Section 1 of the
Terms and Conditions, the Units shall vest (become non-forfeitable) in
accordance with the following schedule, subject to Grantee’s Continuous Service
on each vesting date.

 

 

Vesting Date

Percent of

Units Vesting

 

IN WITNESS WHEREOF, FB Financial Corporation, acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.

 

FB FINANCIAL CORPORATION

 

 

By:

 

 

Its:

 

 

 

Grant Date:

 

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

1Vesting of Units.  The Units will vest and become non-forfeitable on the
earliest to occur of the following (each, a “Vesting Date”):

(a)

as to the percentages of the Units specified on the cover page hereof, on the
respective Vesting Dates specified on the cover page hereof, subject to
Grantee’s Continuous Service on each vesting date;

(b)

as to all of the Units, on the termination of Grantee’s Continuous Service by
the Company by reason of Grantee’s death or Disability;

(c)

as to all of the Units, on the occurrence of a Change in Control, unless the
Units are assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control; or  

(d)

as to all of the Units, if the Units are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, on the termination of Grantee’s employment by the Company without Cause
(or Grantee’s resignation for Good Reason as provided in any employment,
severance or similar agreement between Grantee and the Company or an Affiliate)
within two years after the effective date of the Change in Control.

If Grantee’s Continuous Service terminates prior to a Vesting Date for any
reason other than as described in (b) or (d) above, Grantee shall forfeit all
right, title and interest in and to the then unvested Units as of the date of
such termination and the unvested Units will be reconveyed to the Company
without further consideration or any act or action by Grantee.

2.[Special treatment upon retirement, if any, to be approved by Compensation
Committee and added as applicable.]

3.Conversion to Stock.  The Units that vest upon a Vesting Date will be
converted to shares of Stock on the Vesting Date (the

“Conversion Date”). The shares of Stock will be registered in the name of
Grantee as of the Conversion Date, and certificates for the shares of Stock (or,
at the option of the Company, statements of book entry notation of the shares of
Stock in the name of Grantee in lieu thereof) shall be delivered to Grantee or
Grantee’s designee upon request of Grantee as soon as practicable after the
Conversion Date.  

4.Dividend Rights. The Units are not entitled to any dividends or dividend
equivalent rights.

5.Voting Rights.  Grantee shall not have voting rights with respect to the
Units.  Upon conversion of the Units into shares of Stock, Grantee will obtain
full voting rights and other rights as a shareholder of the Company.

6.No Right of Continued Service.  Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s service at any time, nor confer upon Grantee any right to
continue to provide services to the Company or any Affiliate.

7.Restrictions on Transfer and Pledge.  No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party,
or shall be subject to any lien, obligation, or liability of Grantee to any
other party.  The Units are not assignable or transferable by Grantee other than
by will or the laws of descent and distribution.  

8.Restrictions on Issuance of Shares.  If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the settlement of the Units,
the Units will not be converted to Shares in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

 

--------------------------------------------------------------------------------



 

9.Payment of Taxes.  The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising in connection with the Units. The withholding requirement
shall be satisfied by withholding from the settlement of the Units Shares having
a Fair Market Value on the date of withholding equal to the minimum amount
required to be withheld for tax purposes.

10.Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Award Certificate, and this Award Certificate shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.

11.Successors.  This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

12.Severability.  If any one or more of the provisions contained in this Award
Certificate are invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

13.Notice.  Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage
prepaid.  Notices to the Company must be addressed to FB Financial Corporation,
211 Commerce Street, Suite 300, Nashville, TN 37201; Attn: Corporate Secretary,
or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

14.Clawback.  The Units shall be subject to any compensation recoupment policy
of the Company that is applicable by its terms to Grantee and to awards of this
type.  

 

- 2 -

LEGAL02/32718994v1